431 So.2d 1346 (1983)
Ex Parte David Wayne MYERS.
(Re: David Wayne Myers
v.
State of Alabama).
82-337.
Supreme Court of Alabama.
May 20, 1983.
J. Timothy Kyle, Decatur, for petitioner.
Charles A. Graddick, Atty. Gen., and Gregory J. Robinson, Asst. Atty. Gen., for respondent.
TORBERT, Chief Justice.
We granted the petition for writ of certiorari to correct a statement of the trial court concerning the burden of proof under the "plain view" exception for a warrantless search. This issue was raised by way of petitioner's 39(K) motion. See, Paschal v. State, 365 So.2d 681 (Ala.1978). Upon further reflection, we have determined that the question is moot because the petitioner lacked standing to challenge the legality of the search.
WRIT QUASHED.
MADDOX, JONES, SHORES and BEATTY, JJ., concur.